TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00683-CV


David Disraeli, Appellant

v.

Crenshaw Athletic Club, Inc., Appellee




FROM TRAVIS COUNTY COURT AT LAW NO. 1
NO. C-1-CV-06-006547, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		David Disraeli appeals a final judgment that was signed on August 17, 2007.  Disraeli
filed a timely motion for new trial.  Because a timely motion for new trial was filed, the notice of
appeal was due by November 15, 2007, 90 days from the date the judgment was signed.  See Tex. R.
App. P. 26.1(a)(1).  However, notice of appeal in this case was not filed until December 4, 2007. 
Disraeli simultaneously filed a motion for extension of time in which to file his notice of appeal. 
Pursuant to Tex. R. App. P. 26.3, both the notice of appeal and the motion for extension of time are
due to be filed within fifteen days of the original deadline for filing the notice of appeal.  In the
present case, the motion for extension of time and the notice of appeal were filed outside of the
additional fifteen-day limit.  As a result, the notice of appeal was not timely filed.  Accordingly, the
motion for extension of time is overruled, and the appeal is dismissed for want of jurisdiction.


____________________________________
							Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   January 15, 2008